DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  the claim recites a second threshold without referencing a first threshold.  Examiner suggest applicant have claim 33 depend from claim 31, which does reference a first threshold.  In order to expedite prosecution, examiner will infer that applicants intended for claim 33 to depend from claim 31.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the data determined in claim 42 is used by the methods of any of claims 24-43 to achieve a novel invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-30, 32, 36, 40, 41, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzfeldt (US 2009/0071032) in view of Bisaro (US 2015/0322618).
Kreutzfeldt discloses a method to control operation of a laundry dryer comprising a control unit having a memory in which instructions for a drying cycle (CPU 4, [0032]), a first working routine (fig. 3, anti-crease – 20 min) and a second working routine (fig. 3, 
Kreutzfeldt discloses the claimed invention except for upon receiving the user input command through the second interface, starting the second working routine which differs from the first working routine in at least one operational parameter set for operating the laundry dryer.  Bisaro teaches upon receiving the user input command through the second interface, starting the second working routine which differs from the first working routine in at least one operational parameter set for operating the laundry dryer (claim 4) in order to increase the diversity of operations available to a user through a mobile device.  Kreutzfeldt would benefit equally from increasing the diversity of operations available to a user through a mobile device.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kreutzfeldt with upon receiving the user input command through the second interface, starting the second working routine which differs from the first working routine in at least one operational parameter set for operating the laundry dryer as taught by Bisaro in order to increase the diversity of operations available to a user through a mobile device. 
Claims 31, 33-35, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kreutzfeldt as applied to claims 24 and 30 and further in view of Bisaro.
Kreutzfeldt discloses the claimed invention except for upon receiving the user input command through the first interface, starting a first cooling phase if a temperature value indicative of a temperature of the laundry is above a first threshold; further comprising continuing the first cooling phase until: a temperature value indicative of a temperature of the laundry is lowered below a second threshold; or a pre-determined time interval has elapsed; wherein the pre-determined time interval is selected based on one or more of: a type of textile of the laundry; a type of drying cycle selected; a duration of a drying cycle; one or more drum motor operative parameters; a temperature of an environment in which the laundry dryer is located; a weight of the laundry; a moment in time in which the drying cycle has been interrupted; a geographical location of a user sending the command; and a temperature of process air at a time of the interruption; wherein the second working routine comprises starting a second cooling phase having at least one operational parameter set differently from the first set of cooling phase operational parameters, and wherein the at least one operational parameter comprises one or more of: a process air temperature; a duration of the second cooling phase; a refrigerant temperature of a refrigerant circuit; a rotation speed of a laundry drum; and a temperature of the laundry; wherein the laundry dryer further comprises a process air heating device including a heat pump system having a refrigerant circuit in which a refrigerant can flow, the refrigerant circuit including a first heat exchanger where the refrigerant is cooled off, a second heat exchanger where the . 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kreutzfeldt as applied to claim 24 above and further in view of Kim (US 2013/0214935).
Kreutzfeldt discloses the claimed invention except for the first interface includes one or more of a personal computer, a smartphone, a tablet or a non-transient memory storage having a computer program stored therein.  Kim teaches the first interface includes one or more of a personal computer, a smartphone, a tablet or a non-transient memory storage having a computer program stored therein (200, fig. 1) in order to be able to interface with the dryer from a greater distance than a wireless remote control.  Kreutzfeldt would benefit equally from being able to interface with the dryer from a greater distance than a wireless remote control.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kreutzfeldt with the first interface includes one or more of a personal computer, a smartphone, a tablet or a non-transient memory storage having a computer program stored therein as taught by Kim in order to be able to interface with the dryer from a greater distance than a wireless remote control. 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 37 includes allowable subject matter because prior art could not be found to disclose re-starting the drying cycle for a time which is a function of the predetermined duration, Tspent and Tpause.  Examiner can find no prior art that takes into consideration the amount of time a dryer has been interrupted along with the amount of time in a drying cycle at the time of interruption in order to determine the amount of cycle time remaining.  Applicant notes in published paragraph [0136] that the longer the cycle is interrupted, the more the air temp in the drum drops and the greater the amount of time that will be required to complete the cycle.  Although optimized values are not provided, examiner does not believe that undue experimentation would be required to assign values to improve the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762